DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL S. MALLOR,
                              Appellant,

                                     v.

   JP MORGAN CHASE, Successor In Interest To EMC MORTGAGE
                     CORPORATION,
                         Appellee.

                               No. 4D17-3392

                               [March 8, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Patti Englander Henning and Joel T.
Lazarus, Judges; L.T. Case No. 98-011056 CACE (11).

   Michael S. Mallor, Spring Hill, pro se.

   Kristie Hatcher-Bolin of GrayRobinson, P.A., Lakeland, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.